 

Exhibit 10.21(d)

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (the "Agreement") is entered into as of December
6, 2017, by and between WESTPORT OFFICE PARK, LLC, a California limited
liability company ("Landlord"), and NEVRO CORP., a Delaware corporation
("Tenant"), with respect to the following facts and circumstances:

A.

Landlord and Tenant have previously entered into that certain Lease Agreement
dated as of March 5, 2015, as amended by a First Amendment to Lease dated as of
December 9, 2016 (the "First Amendment"), and a Second Amendment to Lease dated
as of April 13, 2017 (collectively, the "Original Lease") of certain premises
more particularly described in the Original Lease.  Capitalized terms used and
not otherwise defined herein shall have the meanings given those terms in the
Original Lease. Effective as of the date hereof, all references to the "Lease"
shall refer to the Original Lease, as amended by this Agreement.

B.

Landlord and Tenant desire to amend the Original Lease on the terms and
conditions provided herein.

IT IS, THEREFORE, agreed as follows:

1.Section 4.3.1 of Exhibit C-1 to the First Amendment is deleted in its entirety
and replaced with the following:

"4.3.1 Over-Allowance Amount.  Tenant shall deliver to Landlord cash in an
amount (the "Over-Allowance Amount") equal to the difference between (i) the
amount of the Cost Proposal and (ii) the amount of the Expansion Space
Improvement Allowance (less any portion thereof already disbursed by Landlord,
or in the process of being disbursed by Landlord, on or before the Cost Proposal
Delivery Date; in accordance with the following schedule: (a) $1,000,000.00 of
the Over-Allowance Amount (the "Initial Construction Deposit") shall by
delivered to Landlord within two (2) business days after the Cost Proposal
Delivery Date; and (b) the remaining balance of the Over-Allowance Amount shall
be delivered to Landlord from time-to-time (but no more frequently than once
every thirty (30) days) within ten (10) business days after written request of
Landlord (each, a "Funding Request") in amounts specified by Landlord in each
such Funding Request.  Landlord may give multiple Funding Requests.  Landlord
agrees that the amounts specified in each Funding Request shall be Landlord's
good faith estimate of the amounts necessary to make payment to third parties
for the cost of Expansion Space Improvement Allowance Items that have been
incurred or will be incurred within thirty (30) days after the date of the
Funding Request.  Any failure of Tenant to deliver to Landlord any portion of
the Over-Allowance Amount in cash as and when due as provided above, which is
not cured within five (5) days after receipt of written notice from Landlord of
such failure, shall constitute an Event of Default under the Lease.  The
Over-Allowance Amount (i.e., the Initial Construction Deposit and the funds
received by Landlord from Tenant under clause (b) of this Section 4.3.1) shall
be disbursed by Landlord prior to the disbursement of any then remaining portion
of the Expansion Space Improvement Allowance, and such disbursement shall be
pursuant to the same procedure as the Expansion Space Improvement Allowance.  In
the event that, after the Cost Proposal is approved by Tenant, any revisions,
changes, or substitutions shall be made to the

-1-

--------------------------------------------------------------------------------

 

Construction Drawings or the Expansion Space Improvements, any additional costs
which arise in connection with such revisions, changes or substitutions shall be
added to the Cost Proposal and shall be paid by Tenant to Landlord immediately
upon Landlord's request to the extent such additional costs increase any
existing Over-Allowance Amount or result in an Over-Allowance Amount.  Following
completion of the Expansion Space Improvements, Landlord shall deliver to Tenant
a final cost statement together with copies of invoices or other reasonable
evidence from Landlord of such costs which shall indicate the final costs of,
and payments made toward, the Expansion Space Improvement Allowance Items, and
if such cost statement indicates that Tenant has underpaid or overpaid the
Over-Allowance Amount, then within ten (10) business days after receipt of such
statement, Tenant shall deliver to Landlord the amount of such underpayment or
Landlord shall return to Tenant the amount of such overpayment, as the case may
be.  For clarity, it is the intent of the parties that the final Over Allowance
Amount be determined taking into account the use of the entire Expansion Space
Improvement Allowance for payment of Expansion Space Improvement Allowance
Items."

 

2.As additional consideration for this Agreement, Tenant hereby certifies that:

(a)The Original Lease (as amended hereby) is in full force and effect.

(b)To Tenant's knowledge, there are no uncured defaults on the part of Landlord
or Tenant under the Original Lease.

(c)There are no existing offsets or defenses which Tenant has against the
enforcement of the Original Lease (as amended hereby) by Landlord.

3.Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect.  This Agreement shall be binding on the heirs, administrators,
successors and assigns (as the case may be) of the parties hereto.  This
Agreement and the attached exhibits, which are hereby incorporated into and made
a part of this Agreement, together with the Original Lease, set forth the entire
agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Agreement.  Tenant agrees that neither Tenant nor its agents or any other
parties acting on behalf of Tenant shall disclose any matters set forth in this
Agreement or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord.  In the case of any inconsistency between
the provisions of the Lease and this Agreement, the provisions of this Agreement
shall govern and control.  Submission of this Agreement by Landlord is not an
offer to enter into this Agreement but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Agreement until Landlord
has executed and delivered the same to Tenant.

4.Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection

-2-

--------------------------------------------------------------------------------

 

with this Agreement.  Landlord and Tenant shall each defend, indemnify and hold
the other harmless with respect to all claims, causes of action, liabilities,
losses, costs and expenses (including without limitation attorneys' fees and
disbursements) with respect to any leasing commission or equivalent compensation
alleged to be owing on account of the indemnifying party's dealings with any
real estate broker, agent, finder or similar person.  Nothing in this Agreement
shall impose any obligation on Landlord to pay a commission or fee to any party.

5.As an inducement to Landlord to enter into this Agreement, Tenant hereby
represents and warrants that:  (i) Tenant is not (nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation which is) named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury ("OFAC") pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, "Specially Designated National
and Blocked Person" or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a "Prohibited Person");
(ii) Tenant is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) neither Tenant (nor any person,
group, entity or nation which owns or controls Tenant, directly or indirectly)
has conducted or will conduct business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including without limitation
any assignment of the Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person.  Tenant covenants and
agrees (a) to comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this Section are no longer
true or have been breached or if Tenant has a reasonable basis to believe that
they may no longer be true or have been breached, (c) not to use funds from any
Prohibited Person to make any payment due to Landlord under the Lease and (d) at
the request of Landlord, to provide such information as may be reasonably
requested by Landlord to determine Tenant's compliance with the terms
hereof.  Any breach by Tenant of the foregoing representations and warranties
shall be deemed a default by Tenant under this Lease and shall be covered by the
indemnity provisions of the Original Lease.  The representations and warranties
contained in this Section shall survive the expiration or earlier termination of
the Lease.

6.To satisfy compliance with the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and Section 4975(c) of the Internal Revenue Code,
Tenant hereby certifies that the representations and warranties in Article 53 of
the Original Lease are true and correct as of the date of this Agreement.

7.Pursuant to California Civil Code Section 1938, Tenant is hereby notified
that, as of the date hereof, the Project has not undergone an inspection by a
"Certified Access Specialist" and except to the extent expressly set forth in
the Lease, Landlord shall have no liability or responsibility to make any
repairs or modifications to the Premises or the Project in order to comply with
accessibility standards. The following disclosure is hereby made pursuant to
applicable California law: "A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a

-3-

--------------------------------------------------------------------------------

 

CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."   Tenant acknowledges that Landlord has made no representation
regarding compliance of the Premises or the Project with accessibility
standards. Any CASp inspection shall be conducted in compliance with reasonable
rules in effect at the Building with regard to such inspections and shall be
subject to Landlord's prior written consent.  Notwithstanding anything contained
herein or in the Original Lease to the contrary, Tenant shall not be responsible
for compliance with the path of travel provisions of the Americans with
Disabilities Act at any time during the Term (including any extension thereof)
except for any compliance work required with reference to the particular use of
Tenant (other than general office use), the acts or omissions of Tenant or any
of Tenant's agents, employees, contractors, sublessees or invitees, or any
alterations, additions or improvements performed by or on behalf of Tenant
(other than the Expansion Space Improvements (as defined in the First
Amendment)). Notwithstanding anything contained herein or in the Original Lease
to the contrary, including without limitation the preceding sentence, Landlord
and Tenant hereby mutually agree that in the event a CASp inspection is
requested by Tenant, the fee for the CASp inspection and the cost of making any
repairs necessary to correct violations of construction-related accessibility
standards within and outside the Premises noted in the CASp inspection shall be
paid by Tenant.

 

 




-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

Tenant:

NEVRO CORP., a Delaware corporation

 

By:

/s/ Andrew Galligan

 

 

Andrew Galligan, CFO

 

 

 

 

By:

/s/ Richard B. Carter

 

 

Richard B. Carter, VP Finance

 

 

 

 

 

 

LANDLORD:

 

WESTPORT OFFICE PARK, LLC,
a California limited liability company

 

 

By:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation, acting
solely on behalf of and for the benefit of, and with its liability limited to
the assets of, its insurance company separate account, PRISA II, its member

 

 

 

 

 

 

By:

/s/ Jeffrey D. Mills

 

 

 

Jeffrey D. Mills

Vice President

 

 

 

[Printed Name and Title]

 

 

-5-